DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not disclose to support the new limitation “wherein the first configuration periodicity is independent of the second configuration periodicity” recited in independent claims 1, 20, 30 49 and 59-62. 
All claims depend on the rejected claims 1, 20, 30 49 are rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9,17-14, 28-37, 46-53,  and 57-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by article “Updated summary of 7.2.1.1 Channel Structure for Two-step RACH”, published on April 8-12, 2019 by ZTE Corporation, hereinafter referred to ZTE
	Regarding claims 1, 20, 30, 49 and 59-62, ZTE discloses receiving, from a base station, a configuration message for a two-step random 4access procedure, the configuration message comprising periodical configuration information 5for transmission of a preamble and transmission of a payload, the preamble and the payload 6associated with a first message of the two-step random access procedure (see option 1, Section 2.1);  7identifying a first configuration periodicity for transmitting the preamble and a 8second configuration periodicity for transmitting the payload based at least in part on the 9configuration message; and  10transmitting, to the base station, the preamble of the first message based at 11least in part on the first configuration periodicity and the payload of the first message based at 12least in part on the second configuration periodicity (see section 2.1). 
Regarding claims 2, 21, 31 and 50, ZTE discloses receiving, from the base station, the configuration message via radio resource 4control signaling or via a system information transmission (see section 2.1, configuration mechanism in SIB).
Regarding claims 2, 21, 31 and 50, ZTE discloses identifying a transmission gap in the configuration message, the transmission 3gap indicating a time duration between transmission of the preamble and transmission of the 4payload; and  5transmitting, to the base station, the payload of the first message after the 6identified transmission gap (section 2.1, enable flexible configuration of time gap between PRACH and PUSCH).
Regarding claims 4-7, 23, 33-36 and 52, ZTE discloses wherein transmitting the preamble and the 2payload of the first message further comprises:  3transmitting, to the base station, the preamble of the first message in at least 4one random access occasion, the at least one random access occasion occurring based at least 5in part on the first configuration periodicity; and Attorney Docket No. PR475.01 (103038.1772)Qualcomm Ref. No. 192463 70 6transmitting, to the base station, the payload of the first message in at least one 7uplink shared data channel occasion, the at least one uplink shared data channel occasion 8occurring based at least in part on the second configuration periodicity (see section 2.1, PUSCH occasion (POs) and RACH occasion (ROs)).
Regarding claims 8, 24, 37 and 53, ZTE discloses determining the second configuration periodicity based at least in part on a 3periodicity relationship with the first configuration periodicity (see section 2.1, option 2).
Regarding claims 9 and 38, ZTE discloses the periodicity relationship is defined 2as: TRO,2step = N x TPO,2step , 4where TRO,2step is the first configuration periodicity associated with the 5preamble of the first message, TPO,2step is the second configuration periodicity associated 6with the payload of the first message, and N is a configurable integer greater than or equal to 7one as indicated in the configuration message. 
Regarding claims 17, 28, 46, and 57, ZTE discloses identifying a plurality of preamble formats, a transmission gap, or a 3combination thereof, in the configuration message for the two-step random access procedure;  4selecting a preamble format from the plurality of preamble formats for 5transmission of the preamble of the first message; and  6transmitting, to the base station, the preamble of the first message with the 7selected preamble format (see section 2.1).
Regarding claims 18-19, 29, 47-48, and 58, ZTE discloses wherein the preamble and the payload of the 2first message are transmitted within a same slot or on different slots based at least in part on 3the selected preamble format, the transmission gap, or a combination thereof (see section 2.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  10-12, 15, 25-27, 39-41, 44, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE as shown above, in view of article “Channel Structure for Two-step RACH” published by Samsung on April 8-12, 2019, hereinafter referred to Samsung.
	Regarding claims 10-11, 25, 39-40, and 54, ZTE does not disclose determining the first configuration periodicity based at least in part on a 3periodicity relationship with a periodicity of a first message configuration in a four-step 4random access procedure, wherein the periodicity relationship is defined as: TRO,2step = λ x TRO,4step Attorney Docket No. PR475.01 (103038.1772)Qualcomm Ref. No. 192463 71 4where TRO,2step is the first configuration periodicity associated with the 5preamble of the first message, TRO,4step Attorney Docket No. PR475.01 (103038.1772)Qualcomm Ref. No. 192463 71 is the periodicity of the first message configuration in 6the four-step random access procedure, and A is a scaling factor, the scaling factor comprising 7an integer greater than or equal to one as indicated in the configuration message. these features, However Samsung discloses  at section 2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine features disclosed by Samsung into ZTE system in order to optimize system resources.
	Regarding claims 12, 15, 26-27, 41, 44, and 55-56, ZTE does not disclose determining a frame for the first configuration periodicity based at least in part 3on a frame relationship with a periodicity of one or more random access occasions of a four- 4step random access procedure. Samsung discloses this features at section 2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine features disclosed by Samsung into ZTE system in order to optimize system resources.
Allowable Subject Matter
Claims 13-14, 16, 42-43 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI D HOANG/Primary Examiner, Art Unit 2463